DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. The instant application is a CON of 16/283,669, now U.S. Patent No. 10,543,233, which is a CON of 14/283,478, now U.S. Patent No. 10,322,145.
2. Claims 14-25 are examined in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 15, 17-21, 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMillin et al. (2004, Molecular Therapy, Vol. 9, S97-S98, Abstract Number 253) in view of Tran et al. (1995, J. Immunology, Vol. 155, pgs. 1000-1009) and McMillin et al. (2006, Human Gene Therapy, Vol. 17, pgs. 798-806) and further evidenced by the teachings of Ullrich et al. (2008, Cell Death and Diff., Vol. 15, pgs. 21-28).
Regarding claims 14, 15 and 25 McMillin et al. (2004) teach that chemotherapy remains a central approach for the treatment of cancer but is limited by severe toxic side effects, particularly on the hematopoietic system (Abstract, lines 1-2). McMillin (2004) continues to teach that “Our drug resistant immunotherapy approach entails generating tumor-specific genetically engineered immunocompetent cells, such as T and NK cells, by transducing  vector encoding the L22Y variant of dihydrofolate reductase (L22YDHFR).” (Abstract lines 14-19).
McMillin (2004) continues to teach that the L22YDHFR construct confers >10-fold resistance to the cytotoxic agent trimetrexate (TMTX) compared to non-modified hematopoietic cells and that drug resistant lymphocytes are generated by transplanting drug resistant bone marrow into irradiated recipient mice, which then generates cells encoding the drug resistant marker (Abstract lines 19-24).
McMillin (2004) continues that “Combining chemotherapy agents with immunotherapy has proven difficult because development of an immune response can be significantly impaired in a chemotherapy-induced immunosuppressive environment. Therefore, we are investigating strategies that will allow cytotoxic chemotherapy and immunotherapy treatments to be used concurrently." (Abstract lines 6-12).
	McMillin 2004 does not teach:
(i) an isolated composition of NK cells comprising a nucleic acid encoding a 
      polypeptide that confers resistance to a chemotherapy agent, and
(ii) formulating the cells for injection into a patient.
  
(i) Tran et al. teach that at the time of filing it was routine and obvious to transfect isolated NK cells using a retrovirus encoding a gene of interest (see Abstract). Specifically, Tran teaches that NK cells are also thought to play an important role in preventing the establishment of primary tumors and in limiting metastatic disease (pg. 1000 col. 1 parag. 1 lines 7-10). Tran continues to teach that they generated genetically-modified NK cells expressing high levels of 
Tran continues to teach that they transfected NK3.3 cells using a retrovirus encoding   CD4ζ (pg. 1001 col. 2 parag. 1). Tran continues to teach that “After transduction, 26% of the transduced NK population expressed CD4 ζ, as detected by immunofluorescence of surface
CD4 (Fig. lA, panel b). A population in which greater than 85% of the cells expressed high surface levels of chimeric receptor was obtained after immunoaffinity purification of transduced NK cells with anti-CD4 mAb” (pg. 1002 col. 2 parag. 1 lines 5-11).
	Accordingly, Tran teaches an isolated genetically modified population of NK cells wherein over greater than 85% of NK cells expressed the gene of interest.
Regarding claim 18, McMillin et al. (2006) teaches that at the time of filing the generation of a recombinant retrovirus encoding L22Y-DHFR was known and obvious (pg. 799 col. 2 parag. 2). McMillin continues to teach that they transfected bone marrow cells were with retrovirus encoding for L22Y-DHFR, which was formulated for injection (pg. 800 col. 1 parag. 2).  
Regarding the kit in claims 19-21, it should be noted that the term “kit” is not accorded any patentable weight, as it is directed to a composition comprising the claimed cells and a chemotherapeutic agent used in the claimed invention. In this regard, McMillin teaches using a variety of cytotoxic chemotherapeutic agents (TMTX, methotrexate and cladribine) with their genetically modified cells (pg. 800 col. 2 parag. 2).
Regarding claim 24, McMillin (2006) teaches that drug resistance genes such as thymidylate synthase can be used to confer protection against chemotherapeutics (pg. 798 col. 2 parag. 2 bridge pg. 799 col. 1 parag. 1).
Ulrich et al. teaches that chemotherapy agents stress cancer cells which facilitates the cancer cells recognition by immune cells such as NK cells (see Abstract, Fig. 3 and pg. 24 bridge pg. 25). Thus the chemotherapeutic agents of McMillin (2006) would inherently induce production of a stress protein and wherein the stress protein is recognized by the NK cells.
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of McMillan (2004) regarding generating genetically modified NK cells expressing L22Y-DHFR with the teachings of Tran regarding the genetic modification of isolated NK and their subsequent enrichment and with the teachings of McMillan (2006) regarding the retroviral vector encoding for the chemo-resistance polypeptide L22Y-DHFR to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since McMillin (2004) teaches that they generated genetically modified NK cells expressing a chemo-resistance polypeptide to combine cytotoxic chemotherapy and immunotherapy treatments for the treatment of cancer. While McMillin (2004) generates their genetically modified NK cells in vivo, McMillin (2006) teaches that at the time of filing the retroviral vectors encoding for chemo-resistance polypeptides such as L22Y-DHFR were available. 
Further Tran teaches and motivates the ordinary artisan to use the in vitro transfection of isolated NK cells with a retrovirus since they can be purified to a level of greater than 85% of cells expressing a transgene of interest, thus the ordinary artisan can produce an isolated 
There would have been a reasonable expectation of success that the ordinary artisan could develop an isolated population of NK cells expressing a polypeptide that confers resistance to a chemotherapy agent since McMillin (2006) teaches a retroviral vector encoding said polypeptide and Tran teaching that the retroviral transduction of isolated NK cells to express a gene of interest was routine and obvious at the time of filing. Thus the cited art provides the requite teachings and motivations to make and use the invention as claimed.

Claims 16, 22 and 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over McMillin et al. (2004, Molecular Therapy, Vol. 9, S97-S98, Abstract Number 253) in view of Tran et al. (1995, J. Immunology, Vol. 155, pgs. 1000-1009) and McMillin et al. (2006, Human Gene Therapy, Vol. 17, pgs. 798-806) as applied to claims 14, 15, 17-21, 24 and 25 above, and further in view of Milsom et al. (2008, Cancer Research, Vol. 68(15), pgs. 6171-6180).
McMillin (2004)/(2006) and Tran are relied upon above in teaching an isolated genetically modified NK cell that is resistant to L22Y-DHFR.
McMillin (2004), Tran and McMillin (2006) do not teach:
(i) NK cells expressing the polypeptides MGMT and the chemotherapy agent temozolomide.  
(i) Regarding claims 16, 22 and 23, Milsom et al. teach that they developed genetically modified hematopoietic stem cells using a retrovirus to deliver a nucleic acid encoding MGMT to protect against the toxicity of chemotherapeutic agents (Abstract lines 1-7). Milsom continues to teach that several mutant versions of MGMT are resistant to pseudosubstrate inhibitors yet retain alkyltransferase activity. Milsom continues that of these mutants, P140KMGMT seems to O6-alkylguanine adducts (pg. 6171 col. 2 parag. 2 lines 1-5).
Specifically, Milsom teaches (emphasis added) “Of several drug resistance genes proposed for this application, one of the best characterized is O6-methylguanine-DNA methyltransferase (MGMT; ref. 2). MGMT confers protection against clinically relevant O6-alkylating agents, such as 1,3-bis(2-chloroethyl)-1-nitrosourea (BCNU; Carmustine) and temozolomide (Temodar), which are used in the treatment of a variety of tumors, predominantly brain tumors (3, 4).” (pg. 6171 col. 2 parag. 1 lines 5-11).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of McMillin (2004), Tran and McMillin (2006) with the teachings of Milsom regarding using a nucleic acid encoding for MGMT in hematopoietic stem cells to confer resistance to chemotherapeutic agents to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Milsom teaches that by a nucleic acid encoding MGMT protect against the toxicity of chemotherapeutic agents, an additional resistance is provided against pseudosubstrate inhibitors. 
There would be a reasonable expectation of success that the ordinary artisan could express MGMT in the isolated NK cell of Tran, since Milsom teaches using a retrovirus to expression MGMT in hematopoietic stem cells.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A MONTANARI/Examiner, Art Unit 1632